Exhibit 10.1

 

LOGO [g926289ex10_1pg001.jpg]

 

December 30, 2014

Mr. Geoffrey Beal

Vice President and Treasurer

HIE Retail, LLC

One Memorial City Plaza,

800 Gessner, Suite 875,

Houston, TX 77024

 

RE: Credit Agreement dated November 14, 2013 (the “Credit Agreement”), between
HIE Retail, LLC (the “Borrower”) and Bank of Hawaii (the “Bank”) together with
the financial institutions listed in Schedule I of the Credit Agreement, as
Lenders.

Dear Mr. Beal,

I am pleased to inform you that the Lenders have approved the following
amendment.

Section 2.03 (b) of the Credit Agreement is amended in its entirety to the
following:

(b) Initial Term Loan Availability. Subject to the terms and conditions of this
Agreement, each Lender severally agrees to advance to Borrower on the Closing
Date a Term Loan in the principal amount of such Lender’s Term Loan Commitment
in the amount of Twenty-Six Million Dollars ($26,000,000) (such amount to be
referred to herein as the “Initial Term Loan Commitment”). The Borrower will not
be entitled to borrow the remaining Four Million Dollars ($4,000,000) of the
Total Term Loan Commitment until such time as Borrower and Smiley’s have
obtained liquor licenses for each and every location at which the Retail
Business is operated and a liquor license is required. Borrower’s ability to
draw the remaining Four Million Dollars ($4,000,000) of the Total Term Loan
Commitment shall expire on June 30, 2015.

All other terms and conditions, as amended, shall remain unchanged.

Please indicate your acknowledgement and acceptance of the foregoing by signing
and returning page 2 of this letter agreement to us by December 31, 2014. This
letter agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original against any part whose signature appears
thereon, and all of which shall together constitute one instrument.

We appreciate your business and continue to look forward to working with you and
your staff. Please feel free to contact me at 694-8286 if you have any
questions.

 

Sincerely, BANK OF HAWAII By:

/s/ Rod Peroff

Name: Rod Peroff Title: Vice President

PO Box 2900 ● Honolulu, HI 96846-6000 ● Tel 1-888-643-3888 ● boh.com



--------------------------------------------------------------------------------

HIE Retail, LLC December 30, 2014

Page 2 of 2

 

 

AMERICAN SAVINGS BANK, F.S.B By:

/s/ Liane Khim

Name: Liane Khim Title: Vice President CENTRAL PACIFIC BANK By:

/s/ Fernando Lopez

Name: Fernando Lopez Title: Vice President “Lenders”                    

Acknowledgment and Acceptance

I hereby acknowledge, accept, and reaffirm the terms and conditions of the
foregoing letter on this 30th day of December, 2014.

 

HIE Retail, LLC, a Hawaii limited liability company By:

/s/ Geoff Beal

Name: Geoff Beal Title: VP and Treasurer “Borrower”